Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendment on 12/9/2021 amending claims 1, 5, 9-10, 12, 18 and 21, no new cancellation or adding to the claim was introduced. In virtue of this communication, claims 1-14 and 16-21 are currently pending in the instant application. 

Response to Remarks
Regarding the 35 U.S.C. 112(b) indefiniteness rejection, Applicant indicates Specification paragraph [0061] suggested the term “approximate ellipse”, and contends paragraph [0063] provides the support for determining the term “approximate ellipse”. Examiner respectfully disagrees. Application Specification paragraph [0063] states, in part, “As shown in FIG 3. a white oval area at the center of the figure is the first flooding area, ... The first flooding area formed by finger pressing is an approximate ellipse”. There is no guideline on how the “white oval area” is defined when a finger pressing occurs. The Specification just names this  white oval area a “first flooding area”, and continues to say the first flooding area is an approximate ellipse. Examiner concludes there is insufficient support for the term and the 35 U.S.C. 112(b) rejection stays. 
Regarding the 35 U.S.C. 103 rejection, Applicant submits on page 19 that “the cited prior art fails to disclose all of the limitations set forth in claims 1, 12 and 21, and consequently does not render obvious claims 1-14 and 16-21”. The Office maintains that is at least a consequence of Application Specification’s failure to provide an objective criteria to define the term “approximate ellipse”, and considers the arguments moot unless an objective and logical criteria is provided. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claims 1, 12 and 21 (and some of their dependent claims) language contains the limitation “an approximate ellipse”, without providing any guideline or definition on how to have a deterministic or indisputable conclusion on the term.
 Application Specification also fails to provide the necessary support. As indicated in the “response to Remarks” above, Examiner finds Applicant’s explanation and argument non-persuasive. 
Applicant needs to provide a solid guideline or definition for these claim subject matters, supported by the Specification, to overcome this rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 16-21 are rejected under 103 as being unpatentable over Westerman; Wayne Carl et al. (US 20080158168 A1, made of record in the IDS submitted on 11/17/2020)
 in view of Stewart; Aaron M. et al. (US 20110291948 A1)
As to claim 1, Westerman discloses a touch screen device and a report point output control method, comprising: performing feature detection ([0018] Referring to FIG. 1, multi-touch processing methodology 100 in accordance with one embodiment of the invention begins with the acquisition of proximity image data (block 105) ) on a capacitance hot spot (claim 12. ... the act of generating a far-field measure includes weighting each background pixel value with a touch-surface location factor. 
[0017-18] Each sensing element (aka “pixel”) in a two dimensional array of sensing elements (i.e., a touch-surface) generates an output signal indicative of the electric field disturbance (for capacitance sensors)...
Referring to FIG. 1, ... the acquired data is usually a superposition of information (indicating an object close to or in contact with the touch-surface) ) to determine a characteristic value ([0058] ... Memory 710 may be used to retain acquired proximity image information (e.g., [PROX] image data) and by processor 715 for computed image information (e.g., patch characterization parameters). [0031] ... To reduce the computational complexity of identifying, distinguishing and tracking touch events, however, it is advantageous to characterize patches identified in accordance with block 125) of the capacitance hot spot, wherein the characteristic value comprises a longitudinal span value, an eccentricity value, a barycenter coordinate ([0031]... Because most patches from flesh contact tend to have an elliptical shape, one approach to patch parameterization is to fit an ellipse to each patch. One benefit of this approach is that an ellipse is completely described by a relatively small collection of numbers—its center coordinates, major and minor axis lengths, and major axis orientation). 
Westerman fails to directly disclose a shadow length eigenvalue. 
However, in a similar field of endeavor, Stewart discloses a touch screen and an intentional-unintentional touch differentiation method, wherein a characteristic value comprises an upper shadow length eigenvalue, a lower shadow length eigenvalue, a left shadow length eigenvalue, a right shadow length eigenvalue, an average shadow length value, an upper left shadow area value, a lower right shadow area value, an upper right shadow area value, and a lower left shadow area value ([0022] Referring now to FIG. 1A, therein is a depiction of a finger pressing a key on an on-screen keyboard, which serves as a non-limiting example to explain the general concepts underlying embodiments of the invention. A finger resting on or unintentionally contacting an on-screen keyboard has a particular contact area with the keyboard 102 a. When a user presses the finger down on the keyboard to intentionally select a key, the finger tissue compresses and spreads out thereby enlarging the contact area 101 a. Thus, there is a particular value 103 a representing the difference in contact area between resting or unintentional contact 102 a and intentional pressing contact 101 a); determining, based on the characteristic value, whether a report point matching the capacitance hot spot is an approximate ellipse; (The preceding limitation is rejected as explained in 35 USC § 112(b) indefiniteness rejection above). and outputting the report point ([0026] ... As illustrated in FIG. 2B, if the contact is within the threshold value 202 b and equals the predetermined value 203 b, then the contact is deemed intentional 204 b and the keystroke is accepted 205 b) when the report point is an approximate ellipse (rejected as explained in 35 USC § 112(b) ). 
It would have been obvious to one of ordinary skill in the art to integrate another eigenvalue from Stewart into Westerman’s method and apparatus, further improving the touch device to “distinguish the input as one of inadvertent contact and intentional contact based on the one or more input characteristics”, as revealed by Stewart in [0005]. 

As to claim 2, Westerman further discloses the output control method of claim 1, wherein before performing the feature detection the report point output control method further comprises: obtaining each frame of full-screen capacitance signals and a coordinate value of each report point in a report point set, wherein the report point set comprises the report point; determining a capacitance hot spot set on a screen based on the full-screen capacitance signals, wherein the capacitance hot spot set comprises the capacitance hot spot; and matching the report point in the report point set against the capacitance hot spot in the capacitance hot spot set, to determine report point information corresponding to the capacitance hot spot ([0018] Referring to FIG. 1, multi-touch processing methodology 100 in accordance with one embodiment of the invention begins with the acquisition of proximity image data (block 105). Because the acquired data is usually a superposition of information (indicating an object close to or in contact with the touch-surface) fixed offsets (due to circuitry baselines) and noise (e.g., radio frequency interference), an initial adjustment to acquired pixel data may be made to compensate for sensor element baseline activity. 
... As noted in FIG. 1, proximity image data resulting from operations in accordance with block 105 is denoted [PROX] ).

As to claim 3, Westerman further discloses the output control method of claim 2, further comprising: determining maximum values of capacitance signals on the screen based on the full-screen capacitance signals; starting flooding from a capacitance grid corresponding to each maximum value ([0018] Referring to FIG. 1, multi-touch processing methodology 100 in accordance with one embodiment of the invention begins with the acquisition of proximity image data (block 105) ...
[0022] By analyzing an image's topography, image segmentation operations can identify distinct pixel patches that correspond to touch-surface contacts (block 125). In one embodiment, bottom-up, ridge-hiking algorithms may be used to group pixels that are part of the same watershed around each peak pixel); adding a capacitance grid comprising a capacitance signal greater than a first capacitance threshold to a first flooding area of the capacitance hot spot; and adding a capacitance grid comprising a capacitance signal greater than a second capacitance threshold to a second flooding area of the capacitance hot spot, wherein the first capacitance threshold is greater than the second capacitance threshold ([0020] While [PROX] image pixel values are typically zero or positive in response to an object contacting the touch-surface (aka, a “grounded” object), background noise or objects close to but not touching the touch-surface (aka “ungrounded” objects) may produce an image some of whose pixel values are negative. ... In one embodiment, all pixel whose values are less than a background noise threshold are set to zero. In another embodiment, a noise-threshold is subtracted from each pixel value and the result is forced to be non-negative, as shown in Table 1.
TABLE 1 Illustrative Pixel Constraint Technique On a pixel-by-pixel basis: If [PROX] < (Noise Threshold)   [CNST] = (Background Value) Else   [CNST] = [PROX] − (Noise Threshold) ), and wherein each capacitance hot spot comprises one first flooding area and one second flooding area ([0022] By analyzing an image's topography, image segmentation operations can identify distinct pixel patches that correspond to touch-surface contacts (block 125) ... For example, two separately identified patches may be merged when the saddle point along their shared border is not “very deep”. See also Stewart Fig. 2A step 202a).

As to claim 4, Westerman and Stewart further disclose the output control method of claim 3, wherein the longitudinal span value is of the first flooding area of the capacitance hot spot (Westerman [0031]... Because most patches from flesh contact tend to have an elliptical shape, one approach to patch parameterization is to fit an ellipse to each patch. One benefit of this approach is that an ellipse is completely described by a relatively small collection of numbers—its center coordinates, major and minor axis lengths, and major axis orientation), wherein the upper shadow length eigenvalue is of the second flooding area at an upper position of the first flooding area of the capacitance hot spot in a longitudinal direction wherein the lower shadow length eigenvalue is of the second flooding area at a lower position of the first flooding area of the capacitance hot spot in the longitudinal direction, wherein the left shadow length eigenvalue is of the second flooding area at a left position of the first flooding area of the capacitance hot spot in a horizontal direction, wherein the right shadow length eigenvalue is of the second flooding area at a right position of the first flooding area of the capacitance hot spot in the horizontal direction, wherein the average shadow length value is of the second flooding area around the first flooding area of the capacitance hot spot, wherein the upper left shadow area value is of the second flooding area at an upper left position of the first flooding area of the capacitance hot spot, wherein the lower right shadow area value is of the second flooding area at a lower right position of the first flooding area of the capacitance hot spot, wherein the upper right shadow area value is of the second flooding area at an upper right position of the first flooding area of the capacitance hot spot, and wherein the lower left shadow area value is of the second flooding area at a lower left position of the first flooding area of the capacitance hot spot, wherein a maximum capacitance value is a maximum capacitance in the first flooding area of the capacitance hot spot, wherein the eccentricity value is of an ellipse obtained by fitting the first flooding area of the capacitance hot spot, wherein the barycenter coordinate is of the first flooding area of the capacitance hot spot (Stewart [0022] Referring now to FIG. 1A, therein is a depiction of a finger pressing a key on an on-screen keyboard, which serves as a non-limiting example to explain the general concepts underlying embodiments of the invention. A finger resting on or unintentionally contacting an on-screen keyboard has a particular contact area with the keyboard 102 a. When a user presses the finger down on the keyboard to intentionally select a key, the finger tissue compresses and spreads out thereby enlarging the contact area 101 a. Thus, there is a particular value 103 a representing the difference in contact area between resting or unintentional contact 102 a and intentional pressing contact 101 a).  

As to claim 5, Westerman and Stewart further disclose the output control method of claim 1, further comprising: determining, based on the characteristic value of the capacitance hot spot, whether the report point matching the capacitance hot spot is from a strong cheek, wherein a first determining result comprises "strong cheek", "non-strong cheek" or "uncertain" (Westerman [0037] With patch parameterization complete, the various types of touch-surface contacts may be discriminated (block 140). Using the parameters identified above, it is possible to robustly and reliably distinguish large objects (e.g., cheeks and palms) ... In another embodiment, input identified as the result of a large or irregular object, which might normally cause a state transition, may be safely ignored if in one or more specified states) ; determining, based on the characteristic value of the capacitance hot spot, whether the report point matching the capacitance hot spot is from a weak cheek, wherein a second determining result comprises "weak cheek", "non-weak cheek", or "uncertain"; determining, based on the characteristic value of the capacitance hot spot, whether the report point matching the capacitance hot spot is from an ear, wherein a third determining result comprises "ear", "non-ear", or "uncertain" (the preceding list recites a list of alternatively useable species as a "Markush" claim group, which have been skipped as “uncertain” has been applied to render the Markush group obvious. See MPEP 2173.05(h)   Alternative Limitations [R-9] MARKUSH GROUPS ); and determining that the report point is an approximate ellipse when the first determining result is "non-strong cheek", the second determining result is "non- weak cheek", and the third determining result is "non-ear" (The preceding limitation is rejected as explained in 35 USC § 112(b) indefiniteness rejection above). 

As to claims 6-9, the claim language recites a list of alternatively useable species as a "Markush" claim group, which have been skipped as the element “uncertain” has been applied to render the Markush group obvious. See MPEP 2173.05(h)   Alternative Limitations [R-9] MARKUSH GROUPS 

As to claim 10, Westerman further discloses the output control method of claim 2, wherein the capacitance hot spot set comprises a plurality of capacitance hot spots, and wherein before determining, whether the report point is an approximate ellipse (The preceding limitation, as well as the subsequent limitation not quoted here, is rejected as explained in 35 USC § 112(b) indefiniteness rejection above). 

As to claim 11, Westerman further discloses the output control method of claim 2, further comprising performing the feature detection on a capacitance hot spot that is in the capacitance hot spot set of a second frame and that does not match a second report point in the report point set ([0042] In one embodiment, successive proximity images (aka “frames” are used to track objects as they move across a touch-surface.... 
Fig. 1 [0019] Next, [PROX] image data feeds other processing blocks that may operate sequentially or in parallel with one another (blocks ... 115 (filter image)...). 
to determine the characteristic value of the capacitance hot spot, wherein the second frame meets a preset condition (Fig. 1 : states 120, 125 or 130, depending on the block 115 filter image result). 

As to claim 12, Westerman and Stewart disclose a touch screen output control apparatus and a report point output control method, comprising: a memory configured to store a program instruction; and a processor coupled to the memory ([0057-0058] Fig. 7), wherein the program instruction causes the processor to be configured to perform the method by the output control apparatus of the present claim as detailed in rejection of claim 1 above, the current claim subject matter is thus rejected on the same grounds as claim 1. Also the limitation is also rejected as explained in 35 USC § 112(b) indefiniteness rejection above). 

As to claim 13, Westerman further discloses the output control apparatus of claim 12, further comprising a capacitive touchscreen coupled to the processor ([0057-0058] Fig. 7), and configured to generate a capacitance signal ([0017] Each sensing element (aka “pixel”) in a two dimensional array of sensing elements (i.e., a touch-surface) generates an output signal indicative of the electric field disturbance (for capacitance sensors), wherein the program instruction further causes the processor to be configured to determine the report point and the capacitance hot spot based on the capacitance signal ( claim 12. ... the act of generating a far-field measure includes weighting each background pixel value with a touch-surface location factor. 
[0017-18] Each sensing element (aka “pixel”) in a two dimensional array of sensing elements (i.e., a touch-surface) generates an output signal indicative of the electric field disturbance (for capacitance sensors)...
Referring to FIG. 1, ... the acquired data is usually a superposition of information (indicating an object close to or in contact with the touch-surface) ). 
.
As to claim 14, Westerman further discloses the output control apparatus of claim 12, wherein before performing the feature detection, the program instruction further causes the processor to be configured to: obtain each frame of full-screen capacitance signals ([0042] In one embodiment, successive proximity images (aka “frames” are used to track objects as they move across a touch-surface....) and a coordinate value of each report point in a report point set, wherein the report point set comprises the report point; determine a capacitance hot spot set on a screen based on the full-screen capacitance signals, wherein the capacitance hot spot set comprises the capacitance hot spot; and match the report point in the report point set against the capacitance hot spot in the capacitance hot spot set to determine report point information corresponding to the capacitance hot spot ([0018] Referring to FIG. 1, multi-touch processing methodology 100 in accordance with one embodiment of the invention begins with the acquisition of proximity image data (block 105) ...
 [0017-18] Each sensing element (aka “pixel”) in a two dimensional array of sensing elements (i.e., a touch-surface) generates an output signal indicative of the electric field disturbance (for capacitance sensors) ...
Referring to FIG. 1, ... the acquired data is usually a superposition of information (indicating an object close to or in contact with the touch-surface) ). 

As to claim 16, Westerman further discloses the output control apparatus of claim 14, wherein the program instruction further causes the processor to be configured to perform the method by the output control apparatus of the present claim as detailed in rejection of claim 3 above, the current claim subject matter is thus rejected on the same grounds as claim 3. 

As to claim 17, Westerman further discloses the output control apparatus of claim 16, wherein the program instruction further causes the processor to be configured to perform the method by the output control apparatus of the present claim as detailed in rejection of claim 4 above, the current claim subject matter is thus rejected on the same grounds as claim 4. 

As to claim 18, Westerman further discloses the output control apparatus of claim 12, wherein the program instruction further causes the processor to be configured to perform the method by the output control apparatus of the present claim as detailed in rejection of claim 5 above, the current claim subject matter is thus rejected on the same grounds as claim 5. 

As to claim 19, Westerman further discloses the output control apparatus of claim 18, wherein the program instruction further causes the processor to be configured to perform the method by the output control apparatus of the present claim as detailed in rejection of claim 6 above, the current claim subject matter is thus rejected on the same grounds as claim 6. 

As to claim 20, Westerman further discloses the output control apparatus of claim 18, wherein the program instruction further causes the processor to be configured to perform the method by the output control apparatus of the present claim as detailed in rejection of claim 7 above, the current claim subject matter is thus rejected on the same grounds as claim 7. 

As to Claim 21, Westerman further discloses a non-transitory computer-readable medium that stores a computer-executable program (Fig. 7 Memory 710 [0058] )
performing steps as detailed in claim 1 above. Therefore claim 21 is rejected on the same grounds as claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621